Contracts; termination; default termination; failure to perform; excusable default; financial hardship caused by Government; equitable adjustment. — In a decision entered March 19, 1980, 223 Ct.Cl. 210, 618 F.2d 751, the court denied the parties’ cross-motions for summary judgment and remanded the case to the Agriculture Board of Contract Appeals for further proceedings. Plaintiff seeks review of a decision, on remand, of the administrative board holding that the Government’s wrongful understatement of pay quantities of rock borrow material involved in construction of 2.4 miles of road in Alaska was not sufficient in amount to excuse plaintiffs failure to complete the job for reasons of resultant financial hardship, and that the question of equitable adjustment of unit price on the excess quantity of rock also could not serve to excuse plaintiffs contractual obligation to complete the job. Plaintiff seeks additional money based on a higher unit price. On July 9, 1982, Trial Judge George Willi filed a recommended decision affirming the decision of the Board. The trial judge found that (1) the plaintiff adduced no evidence in the *1039remand proceeding on the issue of unit price applicable to overrun volume and may not now contend otherwise; and (2) on the Board’s determinations, plaintiff has been overpaid for rock borrow and is thus not entitled to additional payment. On September 30, 1982 the court, by order, adopted the recommended decision of the trial judge as the basis for its decision in this case and dismissed the petition.